Title: From George Washington to Brigadier General William Maxwell, 3 September 1777
From: Washington, George
To: Maxwell, William



Sir,
Head Quarters Wilmington [Del.] Septemr 3d 1777.

Yours of three oClock this morning, I have received.
I do not think you have much to fear from the party that has been sent over to Bohemia, who lie greatly to the Southward of you & too

remote from where you now are, easily to injure you. It is im[a]gined the design of their going there is to extend across from Bohemia river to Apoquiminy, by which means, they will prevent the Eastern shore people from coming to our assistance, and will have the command of an extensive country to collect supplies in. But this is conjecture; and it is not impossible they may attempt to throw a party in your rear by way of Christiana bridge; though to do it they must make a forced march of thirteen or fourteen miles. As this however is practicable enough, I would not wish to discourage the idea of your retiring to take possession of that bridge; where your left will be secured by Christiana creek, and you will have nothing to fear except in front. My only objection to this is, that being so much farther off the En⟨emy,⟩ you will have it less in your power to watch and harrass them.
I wish you very much to have the situation of the enemy critically reconnoitred—to know as exactly as possible how and where th⟨ey⟩ lie—in what places they are approachable—where their several guards are stationed and the strength of them; and every thing necessary to be known to enable us to judge, with precision, whether any advantage may be taken of their present divided State. No pains should be omitted to gain as much certainty, as can be had, in all these particulars. I am Sir Your most Obedt servant.

P.S. By a Gentleman just arrived at Head Quarters, I learn the Enemy from Bohemia have advanced some distance on the New Castle road, and were last night about 10 miles from Christiana Bridge. This makes your retreat to that place advisable & necessary.

